[Cite as Stone v. Northmont City Schools, 2022-Ohio-1116.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 BRUCE STONE, et al.                                   :
                                                       :
         Plaintiffs-Appellants                         :     Appellate Case No. 29271
                                                       :
 v.                                                    :     Trial Court Case No. 2020-CV-601
                                                       :
 NORTHMONT CITY SCHOOLS, et al.                        :     (Civil Appeal from
                                                       :     Common Pleas Court)
         Defendants-Appellees                          :
                                                       :

                                                ...........

                                                OPINION

                               Rendered on the 1st day of April, 2022.

                                                ...........

JACK J. LAH, Atty. Reg. No. 0078474, 3033 Kettering Boulevard, Suite 213, Dayton, Ohio
45439
      Attorney for Plaintiffs-Appellants

BRIAN L. WILDERMUTH, Atty. Reg. No. 0066303 and ZACHARY J. CLOUTIER, Atty.
Reg. No. 0097160, 50 Chestnut Street, Suite 230, Dayton, Ohio 45440
      Attorneys for Defendants-Appellees

                                            .............

DONOVAN, J.
                                                                                           -2-


       {¶ 1} Appellants Bruce and Gail Stone appeal from the trial court’s judgment

granting summary judgment in favor of Appellees Northmont City Schools (“NCS”) and

its employee, Lori Barnes, and dismissing the Stones’ complaint for personal injuries

based upon recreational user immunity pursuant to R.C. 1533.181. We hereby affirm

the judgment of the trial court.

       {¶ 2} On August 23, 2019, Bruce was riding a bicycle on a bike trial open to the

public along National Road in Clayton, near the Northmont Middle School and Northmont

High School Complex. Bruce rode his bike into a rope “securely attached on each side

of the bike trail,” several feet off the surface of the trail, causing him to fall and sustain

serious and permanent injuries. The Stones alleged that the rope was negligently placed

by Lori Barnes, while acting in the course of her employment at NCS, and that NCS was

vicariously liable for Bruce’s injuries. The Stones filed claims for negligence and loss of

consortium on February 3, 2020, seeking in excess of $25,000 in damages.

       {¶ 3} NCS and Barnes answered the complaint on March 4, 2020, and they filed a

motion for summary judgment on February 8, 2021. In their motion, they argued that

they were entitled to judgment as a matter of law because they were immune from civil

liability under Ohio’s recreational user statute, R.C. 1533.181, because “a defect in the

condition of the premises” caused Bruce’s injury. NCS and Barnes further asserted that,

if the Stones were contending that their injuries were due to Barnes’s negligence, rather

than a condition of the premises, they were immune from liability under R.C. Chapter

2744, Ohio’s political subdivision immunity statute. NCS and Barnes requested that the

court dismiss the Stones’ complaint.

       {¶ 4} The Stones attached an affidavit of Brandon Knecht, the Director of Business
                                                                                      -3-


Services for NCS, to their motion for summary judgment. Knecht averred as follows:

             4. On the date of the August 23, 2019 cycling accident, the Board

      of Education of the Northmont School District was the owner of the

      Northmont Middle School, which is located on property at 4810 W. National

      Road, Clayton, Ohio (“Northmont Middle School Property.”).

             5. From the August 23, 2019 cycling accident to the present, the

      Board of Education of the Northmont School District continued to be the

      owner of the Northmont Middle School Property.

             6. In 2014, the Board of Education of the Northmont School District

      granted a perpetual non-exclusive easement over and across the

      Northmont Middle School Property to the City of Clayton, Ohio. * * *

             7. As part of the “Multi-Use Path and Easement Agreement,” the

      City of Clayton “intended to design, engineer, construct and maintain a

      multi-use path for pedestrians, bicycles and other non-motorized vehicles,

      a pedestrian bridge and other features * * * on the south side of National

      Road within the limits of the City [of Clayton] and over and across a portion

      of the Northmont [Middle School] Property.”

             ***

             10.   Based on Bruce Stone’s deposition testimony and the

      accompanying deposition exhibits, and based on my knowledge of the

      property, the August 23, 2019 cycling accident occurred on the Northmont

      Middle School Property.

             11. Based on Bruce Stone’s deposition testimony, the August 23,
                                                                                            -4-


       2019 cycling accident occurred on the multi-use path described in the

       exhibits accompanying this affidavit.

Attached to the affidavit were copies of the “Multi-Use Path Easement Agreement”

between the Board of Education of the Northmont School District and the City of Clayton,

the “Memorandum of Understanding” for the multi-use path project, and the “Maintenance

Agreement” for the multi-use path project.

       {¶ 5} The Stones opposed the motion for summary judgment, arguing that “a thin

rope suspended over and across the end of a blind curve in a paved trail routinely used

by bicyclists traveling at a rate of dozens of miles per hour is not a defect in the premises.”

According to the Stones, because NCS failed to demonstrate that Bruce was injured by

a defect in the premises, it was not immune from liability, and its motion for summary

judgment should have been denied.

       {¶ 6} The Stones asserted that Bruce had been cycling for 10 or 15 years and that

his typical route “included riding through a residential neighborhood to connect with the

National Trail,” which “runs parallel to National Road and toward Northmont middle and

high schools.” On August 23, 2019, Bruce was “riding a loop,” which took about 30

minutes to complete, and his pace was about 15 miles per hour; Bruce was on his fourth

loop of the morning when his accident occurred. Specifically, they asserted that, as

Bruce was cycling out of a sharp curve along the trail, he “unexpectedly encountered a

white rope suspended over the trail” that “caught his bike,” and he fell to the ground. The

Stones argued that Bruce had no reason to anticipate the rope’s presence. They further

asserted that, while Bruce was in pain on the ground, Barnes approached him, admitted

she had put the rope in place, and apologized. (Barnes was the middle school cross-
                                                                                         -5-


country coach.) The Stones did not dispute that Bruce was a recreational user pursuant

to R.C. 1533.18(B), but they did dispute that he was a recreational user injured by a defect

in the premises.

       {¶ 7} The Stones further asserted that NCS and Barnes were not entitled to

summary judgment pursuant to R.C. Chap. 2744. They argued that the “assembly of a

running course is an act by an employee of a political subdivision that is designed to

promote [the] health of public school students.”

       {¶ 8} NCS and Barnes filed a reply asserting that the “proposed distinction that

recreational use immunity is inapplicable if the claimed injury involved an aboveground

object is unsupported by Ohio law.” NCS and Barnes also asserted that the Stones had

not established an exception to political subdivision immunity, and Barnes was immune

from liability for negligence under R.C. 2744.03(A)(6).

       {¶ 9} NCS and Barnes asserted that the “Ohio Supreme Court has recognized the

application of recreational user immunity in cases involving objects above the ground or

suspended in the air.” NCS and Barnes argued that the Stones’ proposed distinction

found no support in the plain language of the recreational user statute, which does not

draw any distinction between subsurface and aboveground defects that render a

premises unsafe; the statute states generally that an owner has no duty to keep the

premises safe.     NCS and Barnes argued that Bruce sustained injury as a result of an

existing condition on the Northmont Middle School grounds and that it was immaterial

how long the condition had been present. “At the time of the cycling accident, the roping

had been installed and had become a condition of the premises.” According to NCS and

Barnes, pursuant to the Stones’ reasoning, “objects like fences and tennis court nets
                                                                                         -6-


would be exempt from [the] recreational user status simply because they extended above

the ground and into the air.”

       {¶ 10} NCS and Barnes argued that they were entitled to summary judgment under

R.C. Chapter 2744. They asserted that the Stones had failed to address, and therefore

had waived, “any opposition to * * * the issue of whether Barnes [was] entitled to summary

judgment in her favor under R.C. 2744.03(A)(6)(b).” According to NCS, the Stones had

not challenge whether the roping across the trail qualified as a physical defect under R.C.

2744.02(B)(4), and thus they had waived any responsive arguments on that issue as well.

NCS and Barnes asserted that Ohio law supports the conclusion that that Barnes’s

assembly of the racecourse was a governmental function, not a proprietary function, and

that Ohio courts have held that public school athletics and extracurricular activities fall

within the “provision of a system of public education.”

       {¶ 11} The trial court sustained NCS and Barnes’s motion for summary judgment.

The court noted that the issue before it boiled down to the character of the rope: “whether

the rope strung across the Northmont Trail was a condition in the premises for purposes

of the recreational user statute, and if not, whether this rope was a physical defect in the

premises for purposes of the sovereign immunity statutes.” The court noted that Barnes,

the middle school cross-country coach, had strung the rope across the trail between two

white stakes in order to mark the cross-county course for a race that was taking place the

next day. The Northmont High School cross-country coach (who was Barnes’s husband)

had described the rope that was used as being visible “50 to 100 meters ahead,” and said

that it had been strung where it was following a course design created by the Athletic

Director and Mr. Barnes. According to Mr. Barnes, he had worked with the head cross-
                                                                                       -7-


country coach at Miami Valley CTC, who had at least 40 years of experience designing

cross-country courses, to design Northmont’s course. The same cross-country course

had been used for two meets in 2018. There was some disagreement as to who knew

that the white stakes and rope marking the course were strung across the trail the day

before the meet. The trail is not closed to the public until the day of the meet; at that

point, a table is set up at the beginning of the pathway in order to collect money from

spectators.

      {¶ 12} In sustaining NCS and Barnes’s motion for summary judgment, the trial

court found that no genuine issues of material fact existed as to whether NCS and Barnes

were liable for Bruce’s injuries.   In concluding that the rope was a condition of the

premises, the court rejected the Stones’ attempt to make a factual distinction between

imbedded objects and suspended objects as “not an accurate distinction.”

      {¶ 13} The court found that there was no dispute that the recreational user statute

applied, since NCS and Barnes and the Stones agreed that the Northmont Trail was the

type of premises covered by the recreational user statute and that Bruce was a

recreational user of the premises.     The court noted that the rope was attached to

Northmont’s property between two white stakes that were in the ground. As such, the

court found that the rope was a condition of the premises.

      {¶ 14} The court further found that, because the rope strung across the trail was a

condition of the premises, and because Bruce was a recreational user of the trail, NCS

and Barnes were immune from liability under R.C. 1553.181. The court stated:

              * * * [T]he alleged defect in the Northmont trail was arguably created

      by Ms. Barnes, a [Board of Education] employee. As explained by [the
                                                                                          -8-


       Athletic Director], he did not know that the rope would be strung across the

       Northmont Trail 24 hours before a cross-country meet and noted that on the

       day of meets, the Trail is closed to the public during the race. However,

       the Northmont Trail was not closed off the day before the meet (i.e., the day

       which the rope was strung) and no warning signs were posted about the

       rope. Even if Ms. Barnes was negligent in stringing the rope across the

       Trail and created the hazard, [NCS and Barnes’s] immunity under the

       recreational user statute is not affected.

On this basis, the trial court found that because the rope was a condition of the premises,

and Bruce was a recreational user of the premises, NCS and Barnes were immune from

liability under R.C. 1553.818.

       {¶ 15} The court declined to address whether NCS and Barnes were immune from

liability under Ohio’s political subdivision immunity statutes, because it had already found

them to be immune under the recreational user statute, and the Stones had not asserted

any intentional tort claims against Barnes.

       {¶ 16} The Stones assert a single assignment of error on appeal:

              THE DISTRICT COURT ERRED IN GRANTING SUMMARY

       JUDGMENT FOR NORTHMONT WHEN NORTHMONT WAS NOT

       ENTITLED TO JUDGMENT AS A MATTER OF LAW.

       {¶ 17} The Stones argue that when Barnes “planted the stakes and installed the

rope to block the trail,” the trail was closed to the public and the “essential character” of

the premises changed, such that the recreational user statute, R.C. 1533.181(A), did not

apply. According to the Stones, “the essential character of the premises changed to a
                                                                                         -9-


private school run cross-country race.” They argue that the “essential character of the

recreational premises must stay intact to have immunity under the recreational user

statute.” They assert that, applying the recreational user and premises definitions to this

case, Bruce was not a recreational user on recreational premises at the time of his injury;

they assert that, because the character of the premises changed, Bruce’s status also

changed. According to the Stones, when Barnes marked the cross-country course with

the rope, the essential character of the premises changed because the trail was no longer

held open to the public free of charge.

       {¶ 18} The Stones argue that the cross-country course is closed to the public

during the race, including installing a table to collect a fee from spectators and to ensure

that the course is not encumbered with recreational users during the event. They assert

that Barnes’s “negligent action and omissions” stripped the trail – or at least the protion

owned by NCS – of recreational user immunity, “because it went from a free public trail

that can be walked, jogged, or cycled, to a private race where the school charges patrons

a fee to attend.”

       {¶ 19} The Stones assert that Bruce was injured by the negligent actions of an

employee, Barnes, and not a condition of the premises, with the negligence being that

she set up the course 24 hours before a race without taking precautions to block the trail

or limit the pedestrian traffic. They argue that Bruce would not have suffered injury but

for Barnes’s actions, and they characterize the stakes and rope that she brought onto the

premises as having changed the nature of the premises to a cross-country course,

because it could no longer function as a recreational premise.

       {¶ 20} The Stones argue that if a “paved path is blocked by a cross-country course
                                                                                         -10-


that limits access and does not allow someone to travel the path, it cannot fairly be said

that the essential character of the trail has remained intact. Rather, it has changed to a

gathering place for spectators of the cross-country race that were required to pay a fee

to attend.”       According to the Stones, the rope was not a defect in the premises of

Northmont Trail but a defect in the premises of the cross-country course, which was not

open to the public without charge; therefore, Northmont and Barnes were not immune

from liability.

        {¶ 21} Finally, the Stones assert that NCS and Barnes were not immune from

liability under R.C. Chapter 2744 because an exception applied that stripped them of their

immunity. Specifically, the Stones cite R.C. 2744.02(B)(4), arguing that, because the

physical defect on the property – the hazard created by Barnes – was on a cross-country

course and not a recreational premises, it was on property of the political subdivision that

was being used to further a governmental function.

        {¶ 22} NCS and Barnes respond that the Stones have not assigned error to the

trial court’s grant of summary judgment to Barnes and have, in fact, conceded that Barnes

is immune from liability. They also point out that the Stones raise new arguments in their

brief that were not raised in the trial court, and thus were not preserved for appeal. They

assert that, for the first time, on appeal, the Stones challenge whether Bruce was a

“recreational user” at the time of the accident. They further argue that the “undisputed

evidence in the record” established that the Northmont Middle School grounds were open

to the public, free of charge, at the time of the accident; “when viewed as a whole, one

can only reasonably conclude that the school grounds were (and continue to be)

recreational in nature and that Bruce Stone was therefore a recreational user at the time
                                                                                           -11-


of the accident.”   NCS and Barnes assert that the Stones waived any challenge to

whether Bruce was a recreational user at the time of the accident by failing to contest the

issue in the summary judgment proceedings below.

       {¶ 23} NCS and Barnes assert that “when viewed as a whole, one can only

reasonably conclude that the Northmont Middle School grounds were recreational in

nature” and that they were therefore protected by the recreational user statute, noting that

the grounds contain the National Trail as well as numerous athletic facilities, fields, courts,

etc. According to NCS and Barnes, the section of the National Trail that traverses the

Northmont Middle school grounds “is merely one aspect of the larger public area,” and in

focusing solely on the National Trail by itself, the Stones ignore the Ohio Supreme Court’s

direction that courts must evaluate the premises as a whole.

       {¶ 24} NCS and Barnes argue that the portion of the National Trail on the

Northmont Middle School grounds continued to function as a multi-use trail at the time of

the cycling accident, “albeit one with a physical hazard across it.” They argue that the

trail continued functioning for its intended purpose, but that it was less safe due to a new

condition of the premises. According to NCS and Barnes, the Stones were “misguided”

in their suggestion that the temporary nature of the stakes and roping was pertinent,

because nothing in the applicable case law “restricts the analysis to permanent manmade

objects or conditions.”

       {¶ 25} NCS and Barnes assert that a “defective condition” of the premises caused

Bruce’s injuries, but the fact that the defective condition was “human-created” was

irrelevant and did not strip them of immunity under the recreational user statute.

       {¶ 26} Regarding liability pursuant to R.C. Chapter 2744, NCS and Barnes argue
                                                                                          -12-


that even if we were to reach the merits of this argument (which we should not, because

it was waived), it must fail, because even if the Stones evaded recreational user immunity

and established that employee negligence caused Bruce’s injuries, the Stones could not

also establish that the physical defect exception applies here, and political subdivision

immunity should apply. According to NCS and Barnes, “to avoid the Board’s immunity

under R.C. Chapter 2744, the Stones must accept that Bruce Stone sustained injury as

the result of a physical defect on the Board’s property,” but if “they so accept, their claims

are barred by the recreational user immunity statute.”

       {¶ 27} The following is well-settled:

              Pursuant to Civ.R. 56(C), a movant is entitled to summary judgment

       when that party demonstrates that there is (1) no issue as to any material

       fact; (2) that the moving party is entitled to judgment as a matter of law; and

       (3) that reasonable minds can come to only one conclusion, and that

       conclusion is adverse to the non-moving party. Rhododendron Holdings,

       LLC v. Harris, 2021-Ohio-147, 166 N.E.3d 725, ¶ 22 (2d Dist.).

              “The burden of demonstrating that no genuine issues exist as to any

       material fact falls upon the moving party requesting a summary judgment.”

       Harless v. Willis Day Warehousing Co., Inc., 54 Ohio St.2d 64, 66, 375

       N.E.2d 46 (1978).     Once the moving party has satisfied its burden of

       showing that there is no genuine issue of material fact, the burden shifts to

       the nonmoving party to set forth specific facts showing a genuine issue for

       trial. Dresher v. Burt, 75 Ohio St.3d 280, 293, 662 N.E.2d 264 (1996).

       The nonmoving party cannot rely upon the mere allegations or denials in
                                                                                         -13-


       the pleadings but must provide evidence setting forth specific facts showing

       that there is a genuine issue of material fact for trial. Civ.R. 56(E). Accord

       Geloff v. R.C. Hemm's Glass Shops, Inc., 2021-Ohio-394, 167 N.E.3d 1095,

       ¶ 14 (2d Dist.). When the standard is met, summary judgment must be

       awarded as a matter of law.

              We review the trial court's ruling on a summary judgment motion de

       novo. Schroeder v. Henness, 2d Dist. Miami No. 2012-CA-18, 2013-Ohio-

       2767, ¶ 42.

Martcheva v. Dayton Bd. of Edn., 2021-Ohio-3524, 179 N.E.3d 687, ¶ 33-35 (2d Dist.).

       {¶ 28} “In 1963, the General Assembly enacted the recreational user statute, R.C.

1533.18 et seq., Am.H.B. No. 179, 130 Ohio Laws 423, 1638, ‘to encourage owners of

premises suitable for recreational pursuits to open their land to public use without fear of

liability.’ Loyer v. Buchholz, 38 Ohio St.3d 65, 66, 526 N.E.2d 300 (1988).” Combs v.

Ohio Dept. of Natural Resources, Div. of Parks, 146 Ohio St.3d 271, 2016-Ohio-1565, 55

N.E.3d 1073, ¶ 11:

       {¶ 29} R.C. 1533.181(A) provides:

              (A) No owner, lessee, or occupant of premises:

              (1) Owes any duty to a recreational user to keep the premises safe

       for entry or use;

              (2) Extends any assurance to a recreational user, through the act of

       giving permission, that the premises are safe for entry or use;

              (3) Assumes responsibility for or incurs liability for any injury to

       person or property caused by any act of a recreational user.
                                                                                       -14-


        {¶ 30} R.C. 1533.18 provides the following definitions:

              (A) “Premises” means all privately owned lands, ways, and waters,

        and any buildings and structures thereon, and all privately owned and state-

        owned lands, ways, and waters leased to a private person, firm, or

        organization, including any buildings and structures thereon.

              (B) “Recreational user” means a person to whom permission has

        been granted, without the payment of a fee or consideration to the owner,

        lessee, or occupant of premises, other than a fee or consideration paid to

        the state or any agency of the state, or a lease payment or fee paid to the

        owner of privately owned lands, to enter upon premises to hunt, fish, trap,

        camp, hike, or swim, or to operate a snowmobile, all-purpose vehicle, or

        four-wheel drive motor vehicle, or to engage in other recreational pursuits.

        {¶ 31} In Combs, a user of a park operated by the Ohio Department of Natural

Resources (ODNR) was struck by a rock that was thrown from the lawnmower a park

employee was operating. The Ohio Supreme Court held that ODNR was not immune

because the injury was caused not by a condition of the premises, but from the negligence

of the park worker who mowed over loose stones along the waterway.” Combs at ¶ 20;

see also Gilbert v. City of Cleveland, 8th Dist. Cuyahoga No. 10734, 2019-Ohio-3517,

¶ 23.

        {¶ 32} As noted by the Combs Court, the supreme court’s jurisprudence holding

that the recreational user statute precludes liability involves injuries arising from the

condition of the premises, i.e., the lands, ways, and waters, and any buildings or

structures thereon, or from the acts of another recreational user. See, e.g., as cited in
                                                                                         -15-


Combs at ¶ 16: Pauley v. Circleville, 137 Ohio St.3d 212, 2013-Ohio-4541, 998 N.E.2d

1083, ¶ 32 (railroad-tie-like object embedded in a mound of dirt covered in snow);

LiCause v. Canton, 42 Ohio St.3d 109, 537 N.E.2d 1298 (1989) (cable strung between

two posts); Miller v. Dayton, 42 Ohio St.3d 113, 537 N.E.2d 1294 (1989) (softball field);

Sorrell v. Ohio Dept. of Natural Resources, Div. of Parks & Recreation, 40 Ohio St.3d

141, 532 N.E.2d 722 (1988) (mound of dirt protruding from frozen surface of lake);

Johnson v. New London, 36 Ohio St.3d 60, 521 N.E.2d 793 (1988) (above-ground cable

installed to prevent driving on retention embankment); Mitchell v. Cleveland Elec. Illum.

Co., 30 Ohio St.3d 92, 507 N.E.2d 352 (1987) (undertow in Lake Erie);            Marrek v.

Cleveland Metroparks Bd. of Commrs., 9 Ohio St.3d 194, 459 N.E.2d 873 (1984)

(recreational user struck by another recreational user while sledding); Moss v. Dept. of

Natural Resources, 62 Ohio St.2d 138, 404 N.E.2d 742 (1980) (consolidated cases

involving one claimant injured by stepping in a hole and one who drowned); McCord v.

Ohio Div. of Parks & Recreation, 54 Ohio St.2d 72, 375 N.E.2d 50 (1978) (drowning at a

designated swimming area at a lake).

       {¶ 33} In Pauley, the appellants asserted that R.C. 1533.181 did not apply when a

property owner made the property “more dangerous without promoting or preserving

recreational facilities.” Id. at ¶ 10.   The Supreme Court of Ohio concluded that, in

determining whether immunity applies, courts must examine the essential character of

the property. First, the property must be held open to the public for recreational use, free

of charge.” Id. at ¶ 16. The court further noted as follows:

              The character of the premises envisioned by the recreational-user

       statute involves “the true outdoors,” because “[m]ost of the recreational
                                                                                         -16-


       activities enumerated in R.C. 1533.18(B) are generally conducted in ‘the

       wide open spaces,’ such as parks or wilderness tracts * * *.” Loyer [v.

       Buchholz, 38 Ohio St.3d 65, 67, 526 N.E.2d 300 (1988)]. Recreational

       premises typically “include elements such as land, water, trees, grass, and

       other vegetation.” Miller v. Dayton, 42 Ohio St.3d 113, 114, 537 N.E.2d

       1294 (1989).

Id. at ¶ 17.

       {¶ 34} The Pauley court continued:

               The types of recreational activities that qualify as a recreational use

       are diverse. R.C. 1533.181(B) lists hunting, fishing, trapping, camping,

       swimming, operating a snowmobile, all-purpose vehicle, or four-wheel-drive

       motor vehicle, and “other recreational pursuits” as examples of the types of

       activities contemplated by the statute. And courts have broadly construed

       “other recreational pursuits” to include sledding, Marrek v. Cleveland

       Metroparks Bd. of Commrs., 9 Ohio St.3d 194, 459 N.E.2d 873 (1984);

       horseback riding, Crabtree v. Shultz, 57 Ohio App.2d 33, 384 N.E.2d 1294

       (10th Dist.1977); watching others swim, Fetherolf v. Ohio Dept. of Natural

       Resources, 7 Ohio App.3d 110, 454 N.E.2d 564 (10th Dist.1982);

       motorcycle riding, Kelley v. Differential Corp., 3d Dist. Hancock No. 5-81-

       35, 1982 WL 6787 (May 6, 1982); using a swingset, Vitai v. Sheffield Lake,

       9th Dist. Lorain No. 4045, 1987 WL 5561 (Jan. 21, 1987); riding a merry-

       go-round, Miller v. Sheffield Lake, 9th Dist. Lorain No. 4133, 1987 WL 9477

       (Apr. 8, 1987); riding a bicycle, Erbs v. Cleveland Metroparks Sys., 8th Dist.
                                                                                          -17-


       Cuyahoga No. 53247, 1987 WL 30512 (Dec. 24, 1987); and watching others

       play baseball, Buchanan v. Middletown, 12th Dist. Butler No. CA86-10-156,

       1987 WL 16062 (Aug. 24, 1987).

Id. at ¶ 19.

       {¶ 35} Ultimately, the Court held:

               Under R.C. 1533.181(A)(1), “[n]o owner owes any duty to a

       recreational user to keep the premises safe for entry or use.” (Emphasis

       added.) A duty is “[a] legal obligation that is owed or due to another and

       that needs to be satisfied.” Black's Law Dictionary 580 (9th Ed.2009).

       Generally speaking, “[i]f there is no duty, no liability can follow.” Collins v.

       Sabino, 11th Dist. Trumbull No. 96-T-5590, 1997 WL 531246, * 4 (Aug. 29,

       1997), fn. 5. Consequently, an owner cannot be held liable for injuries

       sustained during recreational use “even if the property owner affirmatively

       created a dangerous condition.” Erbs v. Cleveland Metroparks Sys., at *2,

       citing Milliff v. Cleveland Metroparks Sys., 8th Dist. Cuyahoga No. 52315,

       1987 WL 11969 (June 4, 1987); see also Phillips v. Ohio Dept. of Natural

       Resources, 26 Ohio App.3d 77, 79, 498 N.E.2d 230 (10th Dist.1985)

       (property owner not liable to recreational user for willful and wanton failure

       to warn of dangerous condition); Press v. Ohio Dept. of Natural Resources,

       Ct. of Cl. No. 2005-100004-AD, 2006-Ohio-1024, ¶ 11 (property owner not

       liable to recreational user for injuries caused by owner's affirmative creation

       of a hazard).     The determination of whether R.C. 1533.181 applies

       depends not on the property owner's actions, but on whether the person
                                                                                          -18-


       using the property qualifies as a recreational user. Estate of Finley v.

       Cleveland Metroparks, 189 Ohio App.3d 139, 2010-Ohio-4013, 937 N.E.2d

       645, ¶ 50 (8th Dist.); Look v. Cleveland Metroparks System, 48 Ohio App.3d

       135, 137, 548 N.E.2d 966 (8th Dist.1988).

Id. at ¶ 21.

       {¶ 36} Pauley further distinguished Ryll v. Columbus Fireworks Display Co., Inc.

95 Ohio St.3d 467, 2002-Ohio-2584, 769 N.E.2d 372, and Miller v. Dayton, 42 Ohio St.3d

113, 537 N.E.2d 1294, as follows:

               In Ryll, a spectator was attending a fireworks show sponsored by the

       city of Reynoldsburg when he was fatally injured by shrapnel from a

       fireworks shell. The spectator's estate sued the city, which asserted that it

       was immune from liability under the recreational-user statutes. We held

       that the recreational-user statute immunizes property owners from injuries

       that arise from a defect in the premises. Because the shrapnel was not a

       defect in the premises, immunity did not apply.

               In Miller, the plaintiff was playing in a softball tournament in a park

       owned by the city of Dayton when he was injured sliding into second base.

       The plaintiff sued the city seeking to recover for his injuries. The trial court

       granted summary judgment to the city pursuant to R.C. 1533.181.

               The court of appeals reversed the trial court's judgment. The court

       of appeals held that a baseball diamond is an artificial, manmade

       development, bearing little resemblance to land in its natural state. Thus,

       the court of appeals held that the plaintiff was not a recreational user, and
                                                                                 -19-


the city was not immune.

       This court held that “[i]n determining whether a person is a

recreational user under R.C. 1533.18(B), the analysis should focus on the

character of the property upon which the injury occurs and the type of

activities for which the property is held open to the public.” Miller, 42 Ohio

St.3d 113, 537 N.E.2d 1294, at paragraph one of the syllabus.

        In its analysis, this court stated that “the presence of man-made

improvements on a property does not remove the property from statutory

protection.” Id. at 114, 537 N.E.2d 1294. “To qualify for recreational-user

immunity, property need not be completely natural, but its essential

character should fit within the intent of the statute.”     Id.   We further

instructed that the premises should be “viewed as a whole” to determine

whether users enter to hunt, fish, trap, camp, hike, swim, or engage in other

recreational pursuits. Id. at 115, 537 N.E.2d 1294.

       Applying this test, we held that “[t]he essential character of [the

ballpark] is that of premises held open to the plaintiff, without fee, for

recreational purposes” and that improvements such as “dugouts, fences,

base plates, and similar manmade structures” did not change the park's

essential character as outdoor premises used for recreational purposes

within the recreational-user statutes.     Id.   Thus, the plaintiff was a

recreational user, and the city was immune from suit.

       We find that the instant case is distinguishable from both Ryll and

Miller. In Ryll, the injury was caused by a fireworks shell, not by a defect
                                                                                              -20-


       on the city's premises, so R.C. 1533.181 did not immunize the city from

       liability. In the instant case, the railroad-tie-like object was embedded in a

       mound of dirt that was part of the park at the time [plaintiff] suffered his

       accident. Therefore, the injury was caused by a defect in the premises,

       making Ryll inapplicable.

Pauley at ¶ 26-32.

       {¶ 37} In this case, Knecht’s affidavit made clear that the multi-use trail traversing

the Northmont Middle School property was designed and constructed for use by

pedestrians, bicycles, and other non-motorized vehicles, i.e. for recreational use. Before

the trial court, it was undisputed that Bruce enjoyed the status of a recreational user of

the trail; the Stones’ memorandum in opposition stated that Bruce did “not dispute that

[he] was a ‘recreational user’ ” of the premises.

       {¶ 38} As noted in Combs, consistent jurisprudence precluding liability pursuant to

R.C. 1533.181(A)(1) “involves injuries arising from the condition of the premises.” As the

trial court determined, at issue was the nature of the rope installed by Barnes, namely

whether it was a condition of the premises for purposes of the recreational user statute,

or a physical defect in the premises for purposes of the exception in R.C. 2744.02(B)(4)1.


1
  As this Court has noted: “The analysis of whether a political subdivision is immune
from liability under R.C. Chapter 2744 involves a three-point analysis. Colbert v. City of
Cleveland, 99 Ohio St.3d 215, 2003-Ohio-3319, 790 N.E.2d 781, ¶ 7. First, ‘the general
rule [is] that a political subdivision is immune from liability incurred in performing either a
governmental function or [a] proprietary function.’ Id. Second, ‘a court [must] determine
whether any of the five exceptions to immunity listed in R.C. 2744.02(B) appl[ies] to
[abrogate] the political subdivision[’s] [immunity from] liability.’ Id. at ¶ 8. Third, if any of
the five exceptions is applicable, ‘and no defense [established in R.C. 2744.02(B) shields]
the political subdivision from liability, then the * * * court [must] determine whether any of
the defenses in R.C. 2744.03 appl[ies].’ Id. at ¶ 9. [According to the exception] set forth
in R.C. 2744.02(B)(4), * * * a political subdivision is ‘liable for injury * * * that is caused by
                                                                                         -21-


        {¶ 39} We conclude that the Stones failed to establish any genuine issue of

material fact precluding summary judgment. Distinct from Combs and Ryll, at the time

of the accident, Barnes had strung the rope across the trail between two white stakes

secured in the ground; the rope then became a condition of the premises.                This

conclusion is supported by the fact that, at the time of the accident, the trail remained

open to the public free of charge, and the installation of the rope did not, as the Stones

suggest, somehow cause the trail to be closed to the public. In other words, viewing the

recreational premises as a whole, the essential character thereof was not changed by the

rope. We cannot agree with the Stones that the installation of the rope transformed the

premises into a gathering place for spectators, required to pay a fee, to watch a cross-

country meet. Since NCS owed no duty to Bruce at the time of the accident, there could

be no ensuing liability against NCS and Barnes as a result of Bruce’s collision with the

rope.

        {¶ 40} In the absence of a genuine issue of material fact regarding the recreational

character of the multi-use trail, regarding Bruce’s status as a recreational user, and

regarding the nature of the rope as a condition of the premises, NCS and Barnes were

entitled to summary judgment. Having found that the trial court did not err, as a matter

of law, in granting summary judgment in favor of NCS pursuant to R.C. 1533.181, we

need not address whether it would also have been immune from liability under R.C.

Chapter 2744.



the negligence of [its] employees,’ that ‘occurs within or on the grounds’ of a building that
is ‘used in connection with the performance of a governmental function,’ and is the result
of ‘physical defects’ within or on the grounds of the building.” Doe v. Greenville City
Schools, 2021-Ohio-2127, 174 N.E.3d 917, ¶ 23 (2d Dist.).
                                                             -22-


      {¶ 41} The Stones’ assignment of error is overruled.

      {¶ 42} The judgment of the trial court is affirmed.

                                    .............



WELBAUM, J. and EPLEY, J., concur.



Copies sent to:

Jack J. Lah
Brian L. Wildermuth
Zachary L. Cloutier
Hon. Timothy N. O’Connell, Administrative Judge